Exhibit 10.1

 

EXECUTIVE SEVERANCE AND RESTRICTIVE COVENANT AGREEMENT, dated as of October 6,
2005 (the “Agreement”), between THE GSI GROUP, INC., a Delaware corporation (the
“Company”), and RICHARD CHRISTMAN (the “Executive”).

 

The Company desires to continue to retain the Executive to supply services to
the Company, and the Executive desires to continue to provide such services to
the Company, on the terms and subject to the conditions set forth in this
Agreement.

 

In consideration of (i) the Executive’s agreement to continue to supply services
under this Agreement and (ii) the mutual agreements set forth below, the
sufficiency of which is hereby acknowledged, the Company and the Executive agree
as follows:

 

SECTION 1. Employment Relationship.

 

(a) Employment by Company. The Company hereby employs the Executive, and the
Executive hereby agrees to be employed by the Company, in the capacity indicated
on Exhibit A, and the Executive shall devote all of his or her business time,
attention, knowledge and skills and use his or her best efforts during the
Employment Period (defined below) to perform services and duties consistent with
the Executive’s title and position (the “Services”) for the Company in
accordance with directions given to the Executive from time to time by the Board
of Directors of the Company (the “Board”).

 

(b) Employment Period. The period commencing on the date of this Agreement and
ending on the date on which this Agreement is terminated is referred to herein
as the “Employment Period.” During the Employment Period, the Executive will be
an at-will employee of the Company. The Employment Period will be freely
terminable for any reason by either party at any time.

 

SECTION 2. Compensation and Benefits. During the Employment Period:

 

(a) Base Compensation. The Company will pay the Executive a base salary at the
annual rate as set forth in Exhibit A (as adjusted from time to time by the
Company, the “Base Salary”) payable in accordance with the standard policies of
the Company.

 

(b) Additional Compensation. The Executive will be eligible to receive
discretionary annual performance bonuses as determined by the Board.

 

(c) Co-Investment and Incentive Plans. The Executive and GSI Holdings Corp., a
Delaware corporation and the parent of the Company (“Holdings”), expect to enter
into agreements providing for (i) the co-investment by the Executive with
Charlesbank Equity Fund V, Limited Partnership and its affiliates (the
“Charlesbank Investors”) of an amount not less than the amount set forth on
Exhibit A to purchase common stock, $.01 par value (the “Common Stock”), in
Holdings at the same purchase price as the Charlesbank Investors and (ii) the
grant to the Executive of options to purchase shares of Common Stock of Holdings
under the GSI Holdings Corp. 2005 Management Stock Incentive Plan. In addition,
the Executive and the



--------------------------------------------------------------------------------

Company expect to enter into an agreement setting forth the rights and
obligations of the Executive with respect to its ownership of shares of Common
Stock of the Company. The Executive will be entitled to participate in current
or future equity incentive plans adopted by the Company. Such grants may be
awarded from time to time in the sole discretion of the Board.

 

(d) Benefit Plans. During the Employment Period, the Executive will be entitled
to participate in benefit plans and programs maintained by the Company from time
to time and generally made available to its senior executive officers; provided,
however, that (i) the Executive’s right to participate in such plans and
programs will not affect the Company’s right to amend or terminate any such plan
and program, and (ii) the Executive acknowledges that he or she will have no
vested rights under any such plan or program except as expressly provided under
the terms thereof.

 

SECTION 3. Termination.

 

(a) Cause. (i) The Company, at its option, may terminate the Employment Period
for Cause, provided that to terminate the Executive’s employment for Cause, at
least a majority of the members of the Board must determine in good faith that
Cause has occurred. “Cause” means the Executive’s (1) indictment for, conviction
of or plea of guilty or nolo contendere to a felony or any crime involving moral
turpitude, fraud, embezzlement or theft, (2) breach of fiduciary duties, which
breach is not cured within 30 days after written notice from the Company, or
(3) gross negligence or willful misconduct in the performance of the Services,
which negligence or misconduct is not cured within 30 days after written notice
from the Company. If the Executive is charged with a felony, then during the
period while such charge or related indictment remains outstanding and until
finally determined, in the Company’s sole discretion, the Company may suspend
the Executive without compensation.

 

(ii) Upon termination of the Employment Period by the Company for Cause, (1) the
Company will pay the Executive’s then current Base Salary (but not any bonus)
and provide any benefits under the plans in which the Executive participates
through the termination date, payable in accordance with the standard policies
of the Company, and (2) with respect to any outstanding stock options,
restricted stock or other equity based compensation (collectively, “Equity Based
Compensation”) granted by the Company to the Executive, vesting will cease on
all such Equity Based Compensation as of the termination date, all unvested
Equity Based Compensation will be forfeited on the termination date, and all
vested options and other Equity Based Compensation (with features similar to
exercise) will be exercisable only through the termination date and will be
forfeited if not exercised by such date.

 

(b) Good Reason. (i) The Executive may terminate the Employment Period upon 60
days’ prior written notice to the Company for Good Reason (as defined below) if
the basis for such Good Reason is not cured within a reasonable period of time
(determined in light of the cure appropriate to the basis of such Good Reason,
but in no event less than 15 business days) after the Company receives written
notice specifying the basis of such Good Reason. “Good Reason” means (1) the
failure of the Company to pay any amount (in the aggregate over $10,000) due to
the Executive within 45 days after written notice to the Company of such failure
(provided that if the Company disputes any amount or that any such amount is
due, and pays any undisputed amount, the 45 day cure period will be tolled until
the resolution of the dispute) or

 

-2-



--------------------------------------------------------------------------------

(2) any other material breach by the Company of any obligations owed to the
Executive in connection with the Executive’s employment.

 

(ii) Upon termination of the Employment Period by the Executive for Good Reason,
(1) the Company will pay the Executive’s then current Base Salary (but not any
bonus) for the Post-Employment Restriction Period (as defined in Section 5(a)),
provided, that no payment of Base Salary shall be due and payable to Executive
during the Post-Employment Restriction Period if such payment would give rise to
adverse tax consequences to Executive under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and all such payments that would
otherwise be payable during the Post-Employment Restriction Period shall become
due and payable as soon as practicable after the date on which no such adverse
tax consequences under Section 409A of the Code would be suffered by Executive,
(2) the Company will provide the Executive with continued participation at the
Company’s expense in the health benefit plans or programs maintained by the
Company for the Post-Employment Restriction Period (which may at the Company’s
election be pursuant to reimbursement of the applicable COBRA premium), provided
that if the Executive secures employment during the Post-Employment Restriction
Period and is eligible for coverage from the Executive’s new employer, such
participation will terminate, and (3) with respect to any outstanding Equity
Based Compensation granted by the Company to the Executive, vesting will cease
on all unvested Equity Based Compensation as of the termination date, all
unvested Equity Based Compensation will be forfeited on the termination date and
all vested options and other Equity Based Compensation (with features similar to
exercise) will be exercisable for 30 days after the termination date and will be
forfeited if not exercised by such date.

 

(iii) Upon termination of the Employment Period by the Executive without Good
Reason, (1) the Company will pay the Executive’s then current Base Salary (but
not any bonus) and provide any benefits under the plans in which the Executive
participates through the termination date, and (2) with respect to any
outstanding Equity Based Compensation granted by the Company to the Executive,
vesting will cease on all unvested Equity Based Compensation as of the
termination date, all unvested Equity Based Compensation will be forfeited on
the termination date and all vested options and other Equity Based Compensation
(with features similar to exercise) will be exercisable for 30 days after the
termination date and will be forfeited if not exercised by such date.

 

(c) Without Cause. (i) The Company, at its option, may terminate the Employment
Period without Cause at any time.

 

(ii) Upon termination of the Employment Period by the Company without Cause,
(1) the Company will pay the Executive’s then current Base Salary (but not any
bonus) for the Post-Employment Restriction Period, provided, that no payment of
Base Salary shall be due and payable to Executive during the Post-Employment
Restriction Period if such payment would give rise to adverse tax consequences
to Executive under Section 409A of the Code, and all such payments that would
otherwise be payable during the Post-Employment Restriction Period shall become
due and payable as soon as practicable after the date on which no such adverse
tax consequences under Section 409A of the Code would be suffered by Executive,
(2) the Company will provide the Executive with continued participation at the
Company’s expense in the health benefit plan or programs maintained by the
Company for the

 

-3-



--------------------------------------------------------------------------------

Post-Employment Restriction Period (which may at the Company’s election be
pursuant to reimbursement of the applicable COBRA premium), provided that if the
Executive secures employment during the Post-Employment Restriction Period and
is eligible for coverage from the Executive’s new employer, such participation
will terminate, and (3) with respect to any outstanding Equity Based
Compensation granted by the Company to the Executive, vesting will cease on all
unvested Equity Based Compensation as of the termination date, all unvested
Equity Based Compensation will be forfeited on the termination date and all
vested options and other Equity Based Compensation (with features similar to
exercise) will be exercisable for 30 days after the termination date and will be
forfeited if not exercised by such date.

 

(d) Death or Disability. (i) If the Executive dies during the Employment Period,
the Employment Period will terminate as of the date of the Executive’s death. If
the Executive becomes unable to substantially perform the Services for 30
consecutive days, or for shorter periods aggregating 90 days in any 12-month
period, due to a physical or mental disability, whether resulting from illness,
accident or otherwise (each such case, a “Disability”), (1) the Company may
elect to terminate the Employment Period at any time thereafter, and (2) the
Employment Period will terminate as of the date of such election. All
disabilities will be certified by a physician acceptable to both the Company and
the Executive, or, if the Company and the Executive cannot agree upon a
physician within 15 days, by a physician selected by physicians designated by
each of the Company and the Executive. The Executive’s failure to submit to any
physical examination by such physician after such physician has given reasonable
notice of the time and place of such examination will be conclusive evidence of
the Executive’s inability to perform his or her duties hereunder.

 

(ii) Upon termination of the Employment Period upon the Executive’s death or
Disability, (1) the Company will pay the Executive’s then current Base Salary
(but not any bonus) and provide any benefits under the plans in which the
Executive participates through the termination date, and (2) with respect to any
outstanding Equity Based Compensation granted by the Company to the Executive,
vesting on all Equity Based Compensation will continue for the period of 12
months following the termination date, all of the Executive’s vested options and
other Equity Based Compensation (with features similar to exercise) will be
exercisable for 12 months after the termination date and all options and other
Equity Based Compensation (with features similar to exercise) that remain
unvested or unexercised on the date that is 12 months after the termination date
will be forfeited.

 

(e) Termination of Obligations. In the event of termination of the Employment
Period in accordance with this Section 3, all obligations of the Company and the
Executive under this Agreement will terminate, except for any amounts payable
and benefits to be provided by the Company as specifically set forth in this
Section 3; provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the provisions of Section 4 and Section 5 shall
survive such termination in accordance with their respective terms and the
relevant provisions of Section 6 shall survive such termination indefinitely. In
the event of termination of the Employment Period in accordance with this
Section 3, the Executive agrees to cooperate with the Company in order to ensure
an orderly transfer of the Executive’s duties and responsibilities.

 

-4-



--------------------------------------------------------------------------------

(f) Condition. The Company will not be required to make the payments and provide
the benefits stated in this Section 3 unless the Executive executes and delivers
to the Company an agreement releasing from all liability (other than the
payments and benefits contemplated by this Agreement and any indemnification
arrangement of the Company with respect to the Executive) the Company and each
of its parents and subsidiaries and any of their respective past or present
directors, officers, employees, shareholders, controlling persons or agents of
the Company. This agreement will be in the form normally used by the Company for
senior executives at the time.

 

SECTION 4. Confidentiality; Non-Disclosure.

 

(a) (i) Non-Disclosure Obligation. Except (x) as provided in this Section 4(a)
or (y) with the Company’s written consent, the Executive will not disclose any
Confidential Information of the Company or any of its affiliates or subsidiaries
to any person, firm, corporation, association or other entity (other than the
Company, its affiliates or subsidiaries or any of their respective officers or
employees, attorneys, accountants, bank lenders, agents, advisors or
representatives thereof) for any reason or purpose whatsoever (other than in the
normal course of business on a need-to-know basis after the Company has received
assurances that the confidential or proprietary information will be kept
confidential), nor will the Executive make use of any such confidential or
proprietary information for his or her own purposes or for the benefit of any
person, firm, corporation or other entity, except the Company. As used in this
Section 4, the term “Confidential Information” means all information which is or
becomes known to the Executive and relates to matters such as trade secrets,
research and development activities, new or prospective lines of business
(including analysis and market research relating to potential expansion of the
business), books and records, financial data, customer lists, marketing
techniques, financing, credit policies, vendor lists, suppliers, purchasers,
potential business combinations, distribution channels, services, procedures,
pricing information and private processes as they may exist from time to time;
provided, however, that the term Confidential Information will not include
information that is or becomes generally available to the public (other than as
a result of a disclosure in violation of this Agreement by the Executive or by a
person who received such information from the Executive in violation of this
Agreement).

 

(ii) Compulsory Disclosures. If the Executive is requested or (in the opinion of
his or her counsel) required by law or judicial order to disclose any
Confidential Information (as defined above), the Executive will provide the
Company with prompt notice of any such request or requirement so that the
Company may seek an appropriate protective order or waiver of the Executive’s
compliance with the provisions of this Section 4(a). The Executive will not
oppose any reasonable action by, and will cooperate with, the Company to obtain
an appropriate protective order or other reliable assurance that confidential
treatment will be accorded to the Confidential Information. If, failing the
entry of a protective order or the receipt of a waiver hereunder, the Executive
is, in the opinion of his or her counsel, compelled by law to disclose a portion
of the Confidential Information, the Executive may disclose to the relevant
tribunal without liability hereunder only that portion of the Confidential
Information which counsel advises the Executive he or she is legally required to
disclose, and each of the parties hereto agrees to exercise such party’s best
efforts to obtain assurance that confidential treatment will be accorded to such
Confidential Information.

 

-5-



--------------------------------------------------------------------------------

(b) Assignment of Inventions. The Executive agrees that he or she will promptly
and fully disclose to the Company all inventions, ideas, software, trade secrets
or know-how (whether patentable or copyrightable or not) made or conceived by
the Executive (either solely or jointly with others) during the Employment
Period and for a period of six months thereafter, and all tangible work product
derived therefrom (collectively, the “Ideas”). The Executive agrees that all
such Ideas will be and remain the sole and exclusive property of the Company. On
the request of the Company, the Executive will, during and after the term of
this Agreement, without charge to the Company but at the expense of the Company,
assist the Company in any reasonable way to vest in the Company, title to all
such Ideas, and to obtain any related patents, trademarks or copyrights in all
countries throughout the world. In this regard, the Executive will execute and
deliver any and all documents that the Company may reasonably request.

 

SECTION 5. Ongoing Restrictions on Executive’s Activities.

 

(a) General Effect. This Section uses the following defined terms:

 

“Client” means any client or prospective client of the Group to whom the
Executive provided services, or for whom the Executive transacted business, or
whose identity became known to the Executive in connection with the Executive’s
relationship with or employment by the Company.

 

“Competitive Enterprise” means any business enterprise that either (i) engages
in any material activity that competes anywhere with any material activity in
which the Group is then engaged or is planning to engage of which the Executive
is aware or (ii) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

 

“Group” means the Company and any and all of its parents, subsidiaries, joint
ventures and affiliated entities as the same may exist from time to time.

 

“Post-Employment Restriction Period” means an 18-month period after termination
of the Employment Period.

 

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

(b) Executive’s Importance to the Group and the Effect of this Section 5. The
Executive acknowledges that:

 

(i) In the course of the Executive’s involvement in the Group’s activities, the
Executive has had and will have access to Confidential Information and the
Group’s client base and will profit from the goodwill associated with the Group.
In view of the Executive’s access to Confidential Information and the
Executive’s importance to the Group, if

 

-6-



--------------------------------------------------------------------------------

the Executive competes with the Group either during or for some time after the
Executive’s employment, the Group will likely suffer significant harm. In return
for the benefits the Executive will receive from the Company and to induce the
Company to enter into this Agreement, and in light of the potential harm the
Executive could cause the Company, the Executive agrees to the provisions of
this Section 5. The Company would not have entered into this Agreement if the
Executive did not agree to this Section 5.

 

(ii) In light of Section 5(b)(i), if the Executive breaches any provision of
this Section 5, the loss to the Company would be material but the amount of loss
would be uncertain and not readily ascertainable.

 

(iii) This Section 5 limits the Executive’s ability to earn a livelihood in a
Competitive Enterprise and the Executive’s relationships with Clients. The
Executive acknowledges, however, that complying with this Section 5 will not
result in severe economic hardship for the Executive or the Executive’s family.

 

(c) Executive’s Payment Obligations.

 

(i) If the Executive fails to comply with this Section 5 during the Employment
Period or the Post-Employment Restriction Period, other than any isolated,
insubstantial and inadvertent failure that is not in bad faith, the Executive
will:

 

(1) forfeit all severance payments made or due to the Executive pursuant to
Sections 3(b)(ii) or 3(c)(ii) of this Agreement;

 

(2) forfeit all (x) vested and unvested stock options and other Equity Based
Compensation (with features similar to exercise) that have been granted by
Holdings to the Executive and not been exercised at the date of determination,
(y) restricted stock and other Equity Based Compensation (without features
similar to exercise) that have been awarded by Holdings and not vested at the
time of determination, and (z) amounts due and unpaid by Holdings (or any
permitted assignee of Holdings’ repurchase rights) to the Executive in respect
of the repurchase of the Executive’s shares of Common Stock of Holdings that
exceed the lesser of cost and fair market value on the termination date; and

 

(3) pay to the Company (or its designee) the amount of all gain to the Executive
within the 12 months before the date of determination from (w) the exercise of
any options or other Equity Based Compensation (with features similar to
exercise) that have been granted to the Executive by the Company, (x) the
vesting of any restricted stock and other Equity Based Compensation (without
features similar to exercise) that have been awarded by Holdings to the
Executive, (y) the sale of any shares of Common Stock of Holdings to any third
party, and (z) the repurchase by Holdings (or any permitted assignee of
Holdings’ repurchase rights) of the Executive’s shares of Common Stock of
Holdings that exceed the lesser of cost and fair market value on the termination
date.

 

(ii) The Executive will pay the Company (or its designee) under this
Section 5(c) within 30 days of notice by the Company, and the date of notice
will be the date of

 

-7-



--------------------------------------------------------------------------------

determination for purposes of this Section. The Executive will pay the Company
(or its designee) in cash, and gain will be determined after giving effect to
any taxes paid or payable by the Executive on such gain. The Executive’s
obligations under this Section 5(c) are full recourse obligations. The Company
will have the right to offset the Executive’s obligations under this
Section 5(c) against any amounts otherwise owed to the Executive by any member
of the Group, including under this Agreement.

 

(d) Non-Competition. During the Employment Period, and for the Post-Employment
Restriction Period, the Executive will not directly or indirectly:

 

(i) hold a 5% or greater equity, voting or profit participation interest in a
Competitive Enterprise; or

 

(ii) associate (including as a director, officer, employee, partner, member,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with the Executive’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

(1) that is substantially related to any activity that the Executive was engaged
in,

 

(2) that is substantially related to any activity for which the Executive had
direct or indirect managerial or supervisory responsibility, or

 

(3) that calls for the application of specialized knowledge or skills
substantially related to those used by the Executive in the Executive’s
activities;

 

in each case, for the Group at any time during the year before the end of the
Executive’s employment (or, if earlier, the year before the date of
determination).

 

(e) Non-Solicitation of Clients. During the Employment Period, and for the
Post-Employment Restriction Period, the Executive will not attempt to:

 

(i) Solicit any Client to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Group,

 

(ii) transact business with any Client that would cause the Executive to be a
Competitive Enterprise or to reduce or refrain from doing any business with the
Group, or

 

(iii) interfere with or damage any relationship between the Group and a Client.

 

(f) Non-Solicitation of Group Employees. During the Employment Period and for a
three year period after the termination thereof, the Executive will not attempt
to Solicit anyone who is then an employee of the Group (or who was an employee
of the Group within the prior six months) to resign from the Group or to apply
for or accept employment with any Competitive Enterprise.

 

-8-



--------------------------------------------------------------------------------

(g) Notice to New Employers. Before the Executive either applies for or accepts
employment with any other person or entity while any of Section 5(d), (e) or
(f) is in effect, the Executive will provide the prospective employer with
written notice of the provisions of this Section 5 and will deliver a copy of
the notice to the Company.

 

SECTION 6. General Provisions.

 

(a) Enforceability. It is the desire and intent of the parties hereto that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, although the Executive and the Company
consider the restrictions contained in this Agreement to be reasonable for the
purpose of preserving the Company’s goodwill and proprietary rights, if any
particular provision of this Agreement shall be determined by any court or
arbitrator to be invalid or unenforceable, such provision shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. It
is expressly understood and agreed that although the Company and the Executive
consider the restrictions contained in Section 5 of this Agreement to be
reasonable, if a final determination is made by a court of competent
jurisdiction or any arbitrator that the time or territory or any other
restriction contained in this Agreement is unenforceable against the Executive,
the provisions of this Agreement shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court or
arbitrator may determine or indicate to be enforceable.

 

(b) Remedies. The parties acknowledge that the Company’s damages at law would be
an inadequate remedy for the breach by the Executive of any provision of
Section 4 or Section 5 of this Agreement, and agree in the event of any actual
or threatened breach of Section 4 or 5 of this Agreement that the Company may
obtain temporary and permanent injunctive relief restraining the Executive from
such breach without bond or other security, and, to the extent permissible under
the applicable statutes and rules of procedure, a temporary injunction may be
granted immediately upon the commencement of any such suit. Nothing contained
herein shall be construed as prohibiting the Company from pursuing any other
remedies available at law or equity for such breach or threatened breach of
Section 4 or Section 5 of this Agreement.

 

(c) Withholding. The Company shall withhold such amounts from any compensation
or other benefits payable to the Executive under this Agreement on account of
payroll and other taxes as may be required by applicable law or regulation of
any governmental authority.

 

(d) Assignment. The rights of the Company under this Agreement may, without the
consent of the Executive, be assigned by the Company, in its sole discretion, to
any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly, acquires 80%
or more of the stock, assets or business of the Company. This Agreement is for
the sole benefit of the parties hereto and their respective successors and
permitted assigns and not for the benefit of, or enforceable by, any third
party, except that this Agreement will inure to the benefit of the Group.

 

-9-



--------------------------------------------------------------------------------

(e) Non-Transferability of Interest. None of the rights of the Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of the Executive. Any other
attempted assignment, transfer, conveyance or other disposition of any interest
in the rights of the Executive to receive any form of compensation to be made by
the Company pursuant to this Agreement shall be void.

 

(f) Indemnity. The Company hereby agrees to indemnify and hold the Executive
harmless consistent with the Company’s policy against any and all liabilities,
expenses (including attorneys’ fees and costs), claims, judgments, fines, and
amounts paid in settlement actually and reasonably incurred in connection with
any proceeding arising out of the Executive’s employment with the Company
(whether civil, criminal, administrative or investigative, other than
proceedings by or in the right of the Company), if with respect to the actions
at issue in the proceeding the Executive acted in good faith and in a manner he
or she reasonably believed to be in, or not opposed to, the best interests of
the Company, and (with respect to any criminal action) the Executive had no
reason to believe his or her conduct was unlawful. Said indemnification
arrangement shall (i) survive the termination of this Agreement, (ii) apply to
any and all qualifying acts of the Executive which have taken place during any
period in which he or she was employed by the Company, irrespective of the date
of this Agreement or the term hereof, including, but not limited to, any and all
qualifying acts as an officer and/or director of any affiliate while the
Executive is employed by the Company and (iii) be subject to any limitations
imposed from time to time under applicable law.

 

(g) Dispute Resolution; Attorney’s Fees. Subject to the Company’s rights under
Section 6(b), any dispute, claim or controversy arising out of or relating to
this Agreement or the employment relationship, including without limitation any
dispute, claim or controversy concerning validity, enforceability, breach or
termination hereof or any claims under federal or state law for age, race, sex,
disability or other discrimination, shall be finally settled by arbitration in
accordance with the then-prevailing Commercial Arbitration Rules of the American
Arbitration Association, as modified herein (“Rules”). There shall be one
arbitrator who shall be jointly selected by the parties. If the parties have not
jointly agreed upon an arbitrator within twenty (20) calendar days of
respondent’s receipt of claimant’s notice of intention to arbitrate, either
party may request the American Arbitration Association to furnish the parties
with a list of names from which the parties shall jointly select an arbitrator.
If the parties have not agreed upon an arbitrator within ten (10) calendar days
of the transmittal date of the list, then each party shall have an additional
five (5) calendar days in which to strike any names objected to, number the
remaining names in order of preference, and return the list to the American
Arbitration Association, which shall then select an arbitrator in accordance
with Rule 13 of the Rules. The place of arbitration shall be Chicago, Illinois.
By agreeing to arbitration, the parties hereto do not intend to deprive any
court of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral
attachment or other order in aid of arbitration. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16. Judgment upon the
award of the arbitrator may be entered in any court of competent jurisdiction.
Each party shall bear its or his own costs and expenses in any such arbitration
and one-half of the arbitrator’s fees and expenses. If the arbitration is
definitively decided in the Executive’s favor, the Executive shall have the
right, in addition to any other relief granted by such arbitrator, to recover
reasonable attorneys’ fees; provided, however, that the Company shall have the
right, in addition to any other relief granted by such

 

-10-



--------------------------------------------------------------------------------

arbitrator, to recover reasonable attorneys’ fees in the event that a claim
brought by the Executive is definitively decided in the Company’s favor.

 

(h) Acknowledgment. The Executive acknowledges that he or she has had adequate
time to consider the terms of this Agreement, has knowingly and voluntarily
entered into this Agreement and has been advised by the Company to seek the
advice of independent counsel prior to reaching agreement with the Company on
any of the terms of this Agreement. The parties to this Agreement agree that no
rule of construction shall apply to this Agreement which construes ambiguous
language in favor of or against any party by reason of that party’s role in
drafting this Agreement.

 

(i) Amendments and Waivers. No modification, amendment or waiver, of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by the
parties hereto. Such modification, amendment, waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

(j) Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
registered or certified mail, postage prepaid, return receipt requested, sent by
overnight courier, or sent by facsimile (with confirmation of receipt),
addressed as follows:

 

If to the Company:

 

The GSI Group, Inc.

1004 E. Illinois St.

Assumption, Illinois 62510

Attention: Steve Basham

Facsimile: 217-226-6249

 

with a copy to:

 

Covington & Burling

1330 Avenue of the Americas

New York, New York 10019

Attention: Scott F. Smith

Facsimile: (212) 841-1010

 

and:

 

Charlesbank Capital Partners LLC

600 Atlantic Avenue, 26th Floor

Boston, Massachusetts 02210

Attention: Mark Rosen

                 Tami Nason

Facsimile: (617) 619-5402

 

-11-



--------------------------------------------------------------------------------

If to the Executive, at the address indicated on Exhibit A

 

or at such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. If such notice
or communication is mailed, such communication shall be deemed to have been
given on the fifth business day following the date on which such communication
is posted.

 

(k) Descriptive Headings; Certain Interpretations. Descriptive headings are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement. Except as otherwise expressly provided in this
Agreement: (i) any reference in this Agreement to any agreement, document or
instrument includes all permitted supplements and amendments; (ii) a reference
to a law includes any amendment or modification to such law and any rules or
regulations issued thereunder; (iii) the words “include,” “included” and
“including” are not limiting; and (iv) a reference to a person or entity
includes its permitted successors and assigns.

 

(l) Counterparts; Entire Agreement. This Agreement may be executed in any number
of counterparts, and each such counterpart hereof shall be deemed to be an
original instrument, but all such counterparts together shall constitute one
agreement. This Agreement contains the entire agreement between the Company and
the Executive with respect to the transactions contemplated by this Agreement
and supersedes all other or prior written or oral agreements or understandings
among the parties with respect to the Executive’s employment by the Company,
including the document entitled “Charlesbank—GSI: Management Equity Terms”.

 

(m) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS REGARDLESS OF
PRINCIPLES OF CONFLICTS OF LAWS.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

THE GSI GROUP, INC.

By:

 

/S/ WILLIAM BRANCH

--------------------------------------------------------------------------------

Name: William Branch

Title: Chairman

 

/S/ RICHARD CHRISTMAN

--------------------------------------------------------------------------------

RICHARD CHRISTMAN